                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

GINGER P. ELDER                                                                    PLAINTIFF

v.                               Case No. 3:19-cv-00155-KGB

CINDY GILLESPIE, Director,
Arkansas Department of Human Services,
in her official and individual capacity, et al.                                 DEFENDANTS

                                             ORDER

       This Court previously granted plaintiff Ginger P. Elder’s motion for leave to proceed in

forma pauperis (Dkt. No. 3). The Court directs the Clerk to issue summons in this action as to

defendants based upon the information provided by Ms. Elder in her complaint (Dkt. No. 2, ¶¶ 9,

10, 11, 12), and the Court directs the Clerk to provide the summons to the United States Marshals

Service for service upon all defendants. Fed. R. Civ. P. 4(c)(3).

       It is so ordered this 31st day of May, 2019.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
